Citation Nr: 1047843	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for coronary artery disease 
(CAD).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans 
Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from July 1964 to July 
1968.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland. The 
Veteran resides within the jurisdiction of the RO in Wilmington, 
Delaware.

In October 2007, the Board remanded this matter to the RO for 
additional development. After completing the requested actions, 
the RO continued the denial of the claim (as reflected in a March 
2010 supplemental statement of the case (SSOC)) and returned this 
matter to the Board for additional appellate consideration.

The Board also notes that in October 2007, a claim for service 
connection for posttraumatic stress disorder (PTSD) was remanded 
to the RO for additional action. Thereafter, in a March 2010 
rating decision, the claim for service connection for PTSD was 
granted. As this is considered a full grant of the benefit sought 
with regards to this issue, this matter is no longer before the 
Board.

In May 2010, the Board remanded this matter to the RO for 
additional development.  The requested actions were completed, 
and the matter has been returned to the Board for additional 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished

2.  Coronary artery disease is presumed to have developed as a 
result of the Veteran's exposure to herbicides while on duty in 
Vietnam.

CONCLUSION OF LAW

The criteria for service connection for coronary artery disease 
are met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been fulfilled by 
information provided to the Veteran.  In light of the decision 
below allowing service connection for ischemic heart disease 
(coronary artery disease), any failure of VA to comply with the 
requirements of VCAA is harmless error. 

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires 
a finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service. 
The last date on which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 1975. 
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307 (2010)

Effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add 
ischemic heart disease to the list of diseases associated with 
exposure to certain herbicide agents.  The intended effect of 
this amendment is to establish presumptive service connection for 
these diseases based on herbicide exposure.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, and develops ischemic heart 
disease (including coronary artery disease) the disease shall be 
service-connected if the requirements of §3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 
§3.307(d) are also satisfied.  38 C.F.R. § 3.309 (2010)

Factual Background and Analysis

The Veteran's service personnel records reflect that he served in 
the United States Coast Guard (USCG).  On February 3, 1967, he 
was transferred to Saigon, Vietnam.  A Certificate of 
Appreciation signed by the Lieutenant Commander, USCG, Division 
Thirteen, Cat Lo, Vietnam, was to the effect that the Veteran 
served in Vietnam from February 7, 1967 to February 2, 1968.  Cat 
Lo, on the northern shore of South Vietnam's Cape Vung Tau, 
served as a naval base and logistics base during the Vietnam War.  
U.S. Naval leaders chose the site for several reasons: with ready 
access to the South China Sea, the river approaches to Saigon, 
and the Mekong Delta, Cat Lo was strategically placed; and 
facilities at the Vietnamese Navy base were immediately available 
to U.S. units.  Three distinct operational forces were based at 
Cat Lo: components of the Coastal Surveillance Force; the Saigon 
minesweeping force; and the River Patrol Force.

Service personnel records also reflect that in May 1967, the 
Veteran was transferred to the 36th Medevac Hospital in VungTau, 
Vietnam, a land-based hospital, for treatment of a head injury.  
In February 1968 he was the Vietnam Service Medal.  The Veteran's 
service in Vietnam is confirmed. 

A September 1998 private medical record reflects that the Veteran 
was diagnosed with coronary artery disease (CAD), hypertension 
controlled, and hyperlipidemia.  Additional VA and private 
medical records confirm these diagnoses. 

In a January 2010 VA heart examination report, the VA examiner 
commented that a single high blood pressure reading does not 
diagnose hypertension.  The Veteran, it was noted, does have a 
longstanding history of hypertension.  He noted that a 2005 
echocardiogram did not show any evidence of left ventricular 
hypertrophy which indicates that the Veteran's blood pressure 
appeared to be in good control.  The VA examiner furthered that 
the Veteran had multiple comorbidities present that could 
contribute to the CAD including his high cholesterol.  He opined 
that it would be mere speculation for him to attribute the 
Veteran's CAD to hypertension.

There is no disagreement that the Veteran's service involved duty 
in the Republic of Vietnam.  There is no dispute that he has CAD.  
Under these circumstances, the Board finds that the claim for 
service connection for CAD must be allowed.  .


ORDER

Service connection for coronary artery disease is allowed.




____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


